DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinn (US 5,217,078).

With respect to claim 1, Zinn discloses a method for operating a stacking head of a sod harvester, the stacking head including a plurality of screw assemblies where each screw assembly comprises a corkscrew (74), the method comprising:
detecting that a plurality of rolls of sod have been accumulated for stacking (by the user or operator, when rolls of sod are to be lifted as described in col. 8, line 46 - col. 9, line 16);
driving the stacking head towards the rolls of sod at a first rate (via 55, 56) to cause each corkscrew to pierce one of the rolls of sod;
while driving the stacking head towards the rolls of sod at the first rate, rotating the corkscrews at a second rate (via 70, 72, 73) that is synchronized with the first rate such that the corkscrews are advanced into the rolls of sod by both driving the stacking head towards the rolls and rotating the corkscrews (see col. 7, lines 20-33; and col. 9, lines 17-22).

With respect to claim 2, Zinn discloses driving the stacking head towards the rolls of sod comprises driving the stacking head downwardly (see figures).

With respect to claim 5, Zinn discloses the method further comprising:
after the rolls of sod are secured to the stacking head, moving the stacking head overtop a pallet (see col. 7, lines 20-33; and col. 8, line 46 - col. 9, line 2); and
releasing the rolls of sod onto the pallet by rotating the corkscrews in a reverse direction (see col. 7, lines 20-33; and col. 9, lines 3-16).

With respect to claim 8, Zinn discloses the first rate and the second rate being adjusted synchronously while the corkscrews are advanced into the rolls of sod (both being adjusted to move at the same time).

With respect to claim 9, Zinn discloses the first rate and the second rate are increased synchronously while the corkscrews are advanced into the rolls of sod (both being increased from a stopped state).

With respect to claim 10, Zinn discloses the plurality of screw assemblies comprising a plurality of pairs of screw assemblies, each pair being positioned to pierce the same roll of sod, and rotating the corkscrews in each pair in different directions (see Fig. 10 and col. 9, lines 3-16).

With respect to claim 11, Zinn discloses a stacker assembly for use on a sod harvester to stack rolls of sod, the stacker assembly comprising:
a stacking head that is configured to move vertically (via 55, 56) relative to a stacking conveyor on which rolls of sod are accumulated, the stacking head including a plurality of screw assemblies, each screw assembly comprising a corkscrew (74) that extends downwardly from the stacking head (see figures);
circuitry (including control system, 57, 73A, 73B) for controlling the stacking head, the circuitry being configured to cause the stacking head to be driven towards the rolls of sod at a first rate (via 55, 56) and to cause each corkscrew to be rotated at a second rate that is synchronized with the first rate such that the corkscrews are 

With respect to claim 12, Zinn discloses the stacker assembly wherein rotating the corkscrews (74) at the second rate synchronized with the first rate is capable of causing each corkscrew's relative vertical displacement due to rotation to match the stacking head's vertical displacement. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

With respect to claim 14, Zinn discloses the stacker assembly further comprising:
a first actuator (including 55, chain 56, 58) that drives the stacking head towards the rolls; and
a second actuator (including 72) that rotates the corkscrews; wherein the circuitry provides signals (mechanically) to the first and second actuators to cause the stacking head to be driven towards the rolls of sod at the first rate and to cause each corkscrew to be rotated at the second rate that is synchronized with the first rate (synchronized by the operator, particularly in a manner as set forth by Zinn).

With respect to claim 15, Zinn discloses each screw assembly including a sprocket (72) that is capable of being driven by a belt (as driven by 73) to cause the 

With respect to claim 16, Zinn discloses each screw assembly including a protrusion (76) that extends downwardly from the stacking conveyor capable of forming depressions in the rolls of sod (also, see col. 9, lines 17-22).

With respect to claim 17, Zinn discloses the circuitry capable of moving the stacking head over a pallet after the rolls of sod are secured to the stacking head, and releasing the rolls of sod onto the pallet by rotating the corkscrews in a reverse direction (see col. 7, lines 20-33; and col. 8, line 46 - col. 9, line 16).

With respect to claim 18, Zinn discloses the stacker assembly wherein the circuitry is capable of causing the corkscrews to be rotated in a reverse direction at a rate that is synchronized with a rate at which the stacking head is driven upwardly. Again, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zinn in view of Hendriks et al. (2007/0034393)

Zinn discloses the method and stacker assembly as set forth above. Regarding claims 1, 2, 5, and 8-10, Zinn does not explicitly disclose electronically detecting or sensing a plurality of rolls of sod. Regarding claims 11, 12, and 14-18, Zinn does not explicitly disclose electronic control circuitry that meets the limitations of the circuitry as claimed. Hendriks teaches a sensor detecting the presence of sod rolls (see para. 0033) and an electronic controller (see paras. 0033, 0040, 0044, 0045) coupled to actuators to control operation.
Zinn and Hendriks are analogous because they both disclose stacker assemblies for sod harvesters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method and assembly taught by Zinn with the electronic detecting and controlling means as taught by Zinn in order to increase automation.


Allowable Subject Matter
Claims 19 and 20 are allowed. (Previously misstated as claims 18 and 19 in para. 35 of the Non-Final Rejection of 10/5/2021.) Claims 3, 4, 6, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive.

Applicant argues: "Zinn only teaches that the 'lifting element is moved downwardly into contact with the upper surface of the sod pieces.' (Col. 7, lines 20-22). Zinn does not teach or suggest that the lifting element is moved — or more importantly, driven — further downwardly after this initial contact. To the contrary, Zinn only teaches that the screw elements 74 are rotated to cause them to move vertically downwardly. (Col. 7, lines 22-25). In other words, Zinn drives the lifting element downwardly to contact the sod and then separately and independently rotates the screw elements to cause them to pull downwardly into the sod. What is entirely absent from Zinn's technique and disclosure is any driving while rotating, let alone doing so at rates that are synchronized 'such that the corkscrews are advanced into the rolls of sod by both driving the stacking head towards the rolls and rotating the corkscrews.'" (See Remarks of 12/16/2021, labeled p. 6, emphasis Applicant's.)
Applicant's argument is unpersuasive because Zinn explicitly teaches the stacking head being further driven downward. Applicant even admits: "Zinn only teaches that the screw elements 74 are rotated to cause them to move vertically downwardly." (See Remarks of 12/16/2021, labeled p. 6.) It is also noted that the claimed corkscrews are elements of the stacking head. (See claim 1, line 1-2.) Also, Zinn does not only teach the screw elements (i.e. corkscrews) being moved vertically downwardly. Applicant's argument ignores the additional cited portion of Zinn (i.e. col. 9, lines 17-22), in which Zinn recites: "To assist the screw elements in grasping the rolled sod pieces, the lower end of the sleeve 76 surrounding each screw element can have a part cylindrical surface attached thereto so as to wrap around the upper part of the sod roll to press the sod roll downwardly as it is engaged by the rotating screw member." Thus, elements 76, which comprise another part of the stacking head (see Fig. 5 of Zinn), are explicitly set forth as moving downwardly. The teachings of the prior art must be considered as a whole. Additionally, the identified corkscrews (74) of Zinn move downward synchronously with their own rotation, and the stacking head moves downward correspondingly. Otherwise, the stacking head and the machine of Zinn would fail to operate for its intended purpose.
Further, claim 11 is an apparatus claim, while claim 1 is a method claim. In an apparatus or a device, a recitation of the functionality of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the function, then it meets the claim. Applicant's arguments fail to set forth any structural differences between the claimed device and the teachings of Zinn.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/1/1/22